Citation Nr: 1525228	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to April 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.

The issue of entitlement to service connection for coronary artery disease (CAD) has been raised by the record in a January 2015 appellant's brief (where the Veteran's representative noted that the Veteran was diagnosed with CAD and referenced 38 C.F.R. § 3.309(e)).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Service personnel records associated with the claims file show that the Veteran had temporary duty in Phan Rang, Vietnam and as noted by the RO, in the April 2013 statement of the case (SOC), exposure to herbicides has been conceded.  The basis for the RO's continued denial of the claim is that the Veteran has not submitted evidence that he has been clinically diagnosed with diabetes mellitus, type II.  See April 2013 SOC.  

The Veteran asserts that his private physician, Robert Pyle, M.D., diagnosed him as having adult onset diabetes, type II after testing on July 27, 2007.  The Veteran submitted laboratory results from July 26, 2007, for hemoglobin A1C with an annotation of "early glucose intolerance, recommend diabetes mellitus teaching, diet, lifestyle modification and recheck A1C every six months."  Additional laboratory results and private medical records from Dr. Pyle dated through December 2009 have been submitted and consistently reflect an active problem of glucose intolerance.  In this case, the evidence of record is unclear whether the Veteran has a current diagnosis of diabetes mellitus, and, given the conceded exposure to herbicides in Vietnam, the Board finds that an examination is required to determine whether the Veteran has a diagnosis of diabetes mellitus. 

To ensure that all due process requirements are met, and that the record before the examiner is complete, the Veteran should be given another opportunity to provide information and/or evidence pertinent to the claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or identify any additional relevant evidence (both VA and non-VA health care records) that is not already of record.  Specifically, the Veteran should provide VA with authorization to obtain private medical records from Dr. Robert Pyle from July 2007 to the present.  If, in the alternative, the Veteran wants to obtain and submit these records, he may do so.  If there was no continuing treatment, the Veteran should so indicate.  

2.  Then, schedule the Veteran for an appropriate VA examination to address the nature and etiology of the claimed diabetes mellitus, type II.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

(a) The examiner should clearly report whether or not a diagnosis of diabetes mellitus, type II is warranted.

(b) If a diagnosis other than diabetes mellitus, type II is warranted, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such disability was incurred in or is otherwise related to the Veteran's service, to include his conceded exposure to herbicides.

The rationale for all opinions expressed should be clearly set forth in the report.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the case to the Board. 

No action is required of the Veteran until he is notified by VA, but he is advised of his obligation to cooperate to ensure that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to help procure treatment records, or to report for a VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

